Case: 19-40930     Document: 00516491725         Page: 1     Date Filed: 09/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                     September 30, 2022
                                  No. 19-40930                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Keelon Jmar Senegal,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:16-CV-163


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Keelon Jmar Senegal, federal prisoner # 45142-079, appeals the denial
   of his 28 U.S.C. § 2255 motion in which he challenged his Armed Career
   Criminal Act (ACCA) sentence in light of Johnson v. United States, 576 U.S.
   591 (2015). He argues that he has demonstrated that it is more likely than not


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40930      Document: 00516491725          Page: 2    Date Filed: 09/30/2022




                                    No. 19-40930


   that the district court relied on the residual clause at sentencing and that the
   reliance on the residual clause was not harmless. We do not address the
   Government’s argument, raised for the first time here, that Senegal
   procedurally defaulted his Johnson claim.
          In light of the legal landscape at the time of Senegal’s sentencing, see,
   e.g., United States v. Davis, 487 F.3d 282, 287 (5th Cir. 2007), Senegal has
   met his burden of showing that it is more likely than not that the sentencing
   court relied on the residual clause at sentencing. See United States v. Clay,
   921 F.3d 550, 559 (5th Cir. 2019). However, as we recently held, a Texas
   robbery-by-threat conviction satisfies the ACCA’s elements clause. See
   United States v. Garrett, 24 F.4th 485, 489 (5th Cir. 2022). Thus, any reliance
   on the residual clause at sentencing was harmless. See United States v.
   Griffin, 946 F.3d 759, 761-62 (5th Cir. 2020). Senegal’s argument that
   Garrett was wrongly decided is unavailing. See United States v. Montgomery,
   974 F.3d 587, 590 n.4 (5th Cir. 2020), cert. denied, 141 S. Ct. 2823 (2021).
          AFFIRMED.




                                          2